 

 

AO 106 (Rev. 04/10) Application for a Search Warmnt

UNITED STATES DISTRICT COURT

for the
Eastem Distn'ct of Wisconsin

In the Matter of the Search of:

White and rose color Apple iPhone model A1586 with [MEI
356153092554788, more fully described in Attachment A.

caseNo. 'L?°/{//' )2 z ‘/

\-/\_/\_/\-/\-/\_/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement oHicer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

White and rose color Apple iPhone model A1586 with IMEI 356153092554788, more fully described in Attachment
A.

located in the Eastem Distn'ct of Wisconsin, there is now concealed:
See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
§ evidence of a crime;
|:| contraband, fruits of crime, or other items illegally possessed;
§ property designed for use, intended for use, or used in committing a crime;
|:| a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. §§ 922(a)(6), 922(g)(3), and 371 '

The application is based on these facts: See attached affidavit

|:| Delayed notice of t days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

 

 

Applicant ’s signature
TFO Rodolfo Ayala, ATF
Printed Name and Title
Sworn to before me d signed in my Presence: M;v€
. / l
Date: z/l 4 17 w - 1
l l ' Judge ’s signatu
City and State: Milwaukee Wisconsin Honorable William Duflin U.S. M istrate Jud e

 

CaS€ §ZIQ-mj-UlZZZ-WED Fi|€d 03 22 19 PaQePi|irr@ Edz'me ¢Dd)ml|em€nt l

 

AFFIDA T IN SUPP() T OF AN
APPLICATION E E 41 FOR A

WARRANT TO SEARQ§ AND SEIZE

I, Rodolfo Ayala, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of .Criminal Procedure for a search warrant authorizing the examination of property-an electronic
device_which is described in paragraph seven below and in Attachment A and is currently in law
enforcement possession, and the extraction from that property of electronically stored information

described in Attachment B.

2. I am a state certified law enforcement officer currently assigned to the Milwaukee
Police Department’s Special Investigations Division-Alcohol, Tobacco, Firearms and Explosives
Violent Impact Tearn. I investigate narcotics trafficking as well as individuals who possess

firearms and are prohibited from doing so.

3. I have worked full-time as a law enforcement officer for the past 16 years. I have
been a deputized, full time Task Force Officer (“TFO”) with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”) for the past nine years. I am currently assigned to the Chicago

Field Division-Milwaukee III field oHice.

4. I have received training in the investigation of unlawful possession of firearms and
possession of firearms by prohibited persons. I have received training in the investigations of
Federal firearm and narcotic offenses, such as to, 18 U.S.C. § 922 (d)-knowing sale to a prohibited

person; 18 U.S.C. § 922 (g)-knowing possession of firearm by prohibited person; and 26 U.S.C.,

Case 2:19-mj-01224-WED Filed 03/22/19 Page 2 of 15 Document 1

 

5861 (d)-receipt or possession of unregistered firearm. I have worked with local, state and federal
law enforcement agents investigating the possession, use, and trafficking of controlled substances
and weapons in the Milwaukee area; I have participated in the execution of numerous search
warrants in which weapons were seized; I am familiar with the different types and calibers of
firearms and ammunition commonly possessed for illegal purposes; I am professionally trained in
the use of firearms; I have conducted investigations involving the intentional transfer of a firearm
from a non-prohibited person to a prohibited person; I have experience working with confidential

informants, citizen informants, and sources of information

5. The facts in this affidavit come from (1) my personal observations, training and
experience, and (2) information obtained from other agents working on this investigation (“case
agents”), witnesses, cooperating defendants, and confidential infonnants. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and does

not set forth all of my knowledge about this matter.

6. Because this affidavit is_ being submitted for the limited purpose of securing a
search warrant, I have not included each and every fact known to me concerning this investigation
I have set forth only those facts that I believe are'necessary to establish probable cause to believe
that evidence, and instrumentalities of violations of 18 U.S.C. §§ 922(a)(6), 922(g)(3), 371 are

' located in the Device for which authority is requested to search.
IDENTIFICATION OF THE DEVICES TO BE EXAMINED

7. The property (“Device”) to be searched is a White and Rose color Apple iPhone

model A1586 with IMEI 356153092554788 and currently in the custody of ATF. The Device

Case 2:19-mj-01224-WED Filed 03/22/19 Page 3 of 15 Document 1

 

was seized while executing an arrest warrant of Darius S. Hall on March 11, 2019, at 206 N. 37th
St., Milwaukee, WI.
8. The applied-for warrant would authorize the forensic examination of the Device for

the purpose of identifying electronically stored data particularly described in Attachment B.
SUMMARY OF INVESTIGATION

9. On July 17, 2015, Darius Hall reported to the Milwaukee Police Departrnent
(“MPD”) that he had a firearm (JGA Janine Pistol, 9mm) stolen from his girlfriend’s unlocked car
the day before. On February 7, 2016, the gun was recovered after it was thrown out of the window

of a car in a high-speed pursuit.

10. On August 16, 2017, Darius Hall reported to MPD that another firearm (black,

9mm, Taurus) was stolen from an unlocked car two days before.

11. On March 14, 2018, Darius Hall reported to MPD that a different firearm
(Springfield Arrns 40 Cal.) that he owned was stolen from his girlfriend’s (Angelique Bolden’s)
car. Bolden had purchased the gun initially, and Hall showed a notarized bill of sale indicating he

bought the firearm for $500 on September 12, 2017.

12. On January 9, 2019, at 10:36, there was a shots fired report. Several seconds later,
Hall called the police to report that someone had stolen his 9mm Taurus handgun from an unlocked
car approximately two blocks from the shooting. A 9mm shell was found on the scene of the
shooting. MPD OHicers arrived on scene 11 minutes later and Hall was not there. MPD Officers
eventually interviewed Hall who described playing outside at a park at 10:30 p.m. in 20 degree
weather with his three children who were the following ages: four months, just over one year, and

almost six years old. He then said he came back to his car and detennined that his gun was stolen.

Case 2:19-mj-01224-WED Filed 03/22/19 Page 4 of 15 Document 1

 

Later in the interview, he stated that the reason he left the scene was because he had to go pick up
his girlfriend (Ms. Bolden) on the south side of Milwaukee, MPD Oflicers then interviewed Ms.
Bolden who stated that she had been at her home (not on the south side, near the shooting) napping
the whole evening. Hall was arrested for obstruction and questioned by police. During his

questioning, he admitted that he has smoked marijuana every day since high school.

13. Based off of this incident, ATF began investigating Hall and learned that he had a
child in common with an individual named A.T. Who had filed a police report in which she reported
that a firearm was stolen from her apartment in June of 2015 (Hi Point 9mm). Case agents
interviewed A.T. and she admitted that she purchased the firearm for Hall, and once she picked it
up, she gave it to Hall and never saw it again. In June of 2015, Hall then told her to file a false

police report saying that the firearm was stolen. She then filed the false police report.

14. Case agents reviewed Hall’s Facebook account and determined that on March 10,
2014, Hall posted a picture of himself with money, marijuana, and what looks to be a scale on

Facebook:

Case 2:19-mj-01224-WED Filed 03/22/19 Page§5 of 15 Documentl

 

15. The next day, he posted a picture of himself with a firearm that based on my
training and experience I can identify as a Hi-Point 9mm (the type of and caliber of gun A.T.

said she bought Mr. Hall):

 

Case 2:19-mj-01224-WED Filed 03/22/19 Page 6 of 15 Document 1

16. On the same day, he also posted this on Facebook:

991-c
¢ :""~"~::2
. workmanquun
didn .
°;

§ asme-ona»s¢‘

.
. nam-tamm
. rumwmdqqmu¢
§
. nunn-imm

. minimuman
¢

. D¢llllh\l°i*\mm
q

l. hummmuuyum

l. hammond
il

 

17. These pictures corroborate what A.T. told case agents (he looks to be possessing
the firearm) and also provide a motive for wanting a firearm, and ideally a firearm in someone
else’s narne_dealing drugs. At the time A.T. purchased the firearm for Hall, Hall was under 21
and not allowed to purchase a firearm from a federally licensed dealer.

18. On March 5, 2019, a grand jury sitting in the Eastern District of Wisconsin returned
a three-count indictment against Hall alleging that he (1) aided and abetted A.T. in making a false
statement to a federally licensed firearms dealer in violation of 18 U.S.C. 922(a)(6) & 2 on March
5, 2014; (2) conspired from February 2014 until at least January 9, 2019 to make false statements
in connection with the acquisition of firearms from licensed dealers in violation of 18 U.S.C. §§
922(a)(6) and 371 ; (3) unlawfully possessed a firearm on May 10, 2018 because he was van

unlawful user of marijuana

Case 2:19-mj-01224-WED Filed 03/22/19 Page 7 of 15 Document 1

 

19. On March 11, 2019, at approximately 9:45 a.m., Special Agents and TFOs from
ATF conducted a knock and talk at 206 N. 37th St., Milwaukee, Wisconsin. Angelique S. Bolden
opened the door and advised officers that Hall was not home, but gave verbal consent for the
officers to search her residence for Hall. Hall was located on the second floor, hiding under clothes

in a bedroom closet. He did not have a phone on his person at that time. Hall was arrested.

20. While speaking with Bolden, I asked her for Hall’s phone number. She then pulled
out her phone and scrolled through her contacts and provided me with a phone number for Hall:
(414) 722-0898. I observed Bolden’s phone at that time and she had this number saved under a
nickname for Hall that is consistent with the type of nickname one might give to a significant other.
I then called the number ((414) 722-0898) and then observed the Device ringing in the living room.
I grabbed the Device and observed my number on the screen. I then took possession of the Device.
A few days earlier (March 7, 2019) case agents contacted a confidential source who verified that
Bolden lists Darius Hall as an emergency contact at the above number in January of 2019. The

Device is colloquially known as an iPhone 6 and was released by Apple in September of 2014, _

21. Based on my training and experience, I know that individuals use their cell phones
to obtain illegal drugs including marijuana I also know that an individual who smokes marijuana
every day for several years is likely to continue to smoke marijuana daily. In fact, when Hall was
arrested on March 11, 2019, he submitted to a voluntary drug test in lockup and was positive for
marijuana Based on an ATF 4473 form, I know that on May 10, 2018, Hall picked up a Taurus
G2C, 9mm pistol, bearing serial number TL081109 from a federally licensed firearm dealer.
Based on the investigation to date, I know that Hall regularly possesses, sells, and purchases
firearms. Based on what he reported to MPD, Hall possessed a firearm on January 9, 2019, Based

on the investigation to date, Hall likely possessed other firearms from January 9, 2019 through

Case 2:19-mj-01224-WED Filed 03/22/19 Page 8 of 15 Document 1

 

present. Accordingly, there is probable cause to believe that there is evidence and instrumentalities
of 18 U.S.C. 922(g)(3)_unlawful user of a controlled substance in possession of a firearm on the

Device.

22. Based on my training, experience, the investigation to date, and the number of
police reports for stolen firearms Hall has filed, it is likely that Hall is obtaining firearms for other
individuals who could not lawfully obtain the firearms. Based on my training and experience,
individuals involved in the conspiracy will communicate through cellular telephones, such as the
Device, to further their conspiracy. Accordingly, there is probable cause to believe that there is
evidence, and instrumentalities of conspiring to make false statements to federally licensed firearm

dealers in violation of 18 U.S.C. §§ 922(a)(6) & 371 on the Device.

23. In my training and experience, I know that the Device has been stored in a manner
in which its contents are, to the extent material to this investigation, in substantially the same state

as they were when the Device first came into the possession of ATF.
TECHNICAL TERMS

24. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication through
radio signals. These telephones send signals through networks of transmitter/receivers,
enabling communication with other wireless telephones or traditional “land line”
telephones A wireless telephone usually contains a “call log,” which records the telephone

number, date, and time of calls made to and from the phone. In addition to enabling voice

Case 2:19-mj-01224-WED Filed 03/22/19 Page 9 of 15 Document 1

communications, wireless telephones offer a broad range of capabilities. These capabilities
include: storing names and phone numbers in electronic “address books;” sending,
receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and
dovvriloading information from the Intemet. Wireless telephones may also include global

positioning system (“GPS”) technology for determining the location of the device.

b. Digital carnera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic filrn. Digital cameras use a variety of fixed
and removable storage media to store their recorded images. lmages can usually be
retrieved by connecting the camera to a computer or by connecting the removable storage
medium to a separate reader. Removable storage media include various types of flash
memory cards or miniature hard diives. Most digital cameras also include a screen for
viewing the stored images. This storage media can contain any digital data, including data

unrelated to photographs or videos.

c. Portable media player: A portable media player is a handheld. digital storage
device designed primarily to store and play audio, video, or photographic files. However,
a portable media player can also store other digital data, Some portable media players can
use removable storage media. Removable storage media include various types of flash
memory cards or miniature hard drives. This removable storage media can also store any
digital data. Depending on the model, a portable media player may have the ability to store
very large amounts of electronic data and may offer additional features such as a calendar,

contact list, clock, or games.

Case 2:19-mj-01224-WED Filed 03/22/19 Page 10 of 15 Document 1

d. GPS: A GPS navigation device uses the Global Positioning System to
display its current location. It oHen contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another location.
These devices can contain records of the addresses or locations involved in such
navigation. The Global Positioning System (generally abbreviated “GPS”) consists of 24
NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely accurate
clock, Each satellite repeatedly transmits by radio a mathematical representation of the
current time, combined with a special sequence of nurnbers. These signals are sent by
radio, using specifications that are publicly available. A GPS antenna on Earth can receive
those signals. When a GPS antenna receives signals from at least four satellites, a computer
connected to that antenna can mathematically calculate the antenna’s latitude, longitude,

and sometimes altitude with a high level of precision.

e. lntemet: The Intemet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the lnternet, connections
between devices on the Intemet oHen cross state and international borders, even when the

devices communicating with each other are in the same state.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

25. Based on my training, experience, I know that the Device has capabilities that allow

it to serve all or some of the following fimctions: wireless telephone, a digital camera, portable

media player, GPS navigation device, and accessing / downloadirig information from the Intemet.

Electronic devices can store information for long periods of time. ln my training and experience,

examining data stored on devices of this type can uncover, among other things, evidence of a crime

 

Case 2:19-mj-01224-WED Filed 03/22/19 Page 11 of 15 Document 1

and it can also reveal or suggest who possessed or used the Device. This information can

sometimes be recovered with forensics tools.

26. Forensic evidence, As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how the Device
was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Devices because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled
the device, This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works
may, afier examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who used

them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review team and
passed along to investigators Whether data stored on a computer is evidence may depend

on other information stored on the computer and the application of knowledge about how

Case 2:19-mj-01224-WED Filed'03/22/19 Page 12 of 15 Documentl

a computer behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of` the warrant,

e. ` Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage mediinn.

27. Nature of examination Based on the foregoing, and consistent with Rule
4l(e)(2)(B), the warrant I am applying for would permit the examination of the devices consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire mediinn, that might expose many parts of` the

device to hinnan inspection in order to determine whether it is evidence described by the warrant.

28. Manner of execution. Because this warrant seeks only permission to examine
devices already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.
CONCLUSION

29. I submit that this affidavit supports probable cause for a search warrant authorizing
the examination of the Device described in Attachment A to seek the items described in

Attachment B.

CaSe 2:19-mj-01224-WED Filed 03/22/19 Page 13 of 15 Document 1

ATTACHMENT A

The property (“Device”) to be searched is White and Rose color Apple iPhone model
A1586 with IMEI 356153092554788 and currently in the custody of ATF . This warrant authorizes
the forensic examination of the Device for the purpose of identifying the electronically stored

information described in Attachment B.

Case 2:19-mj-01224-WED Filed 03/22/19 Page 14 of 15 Document 1

 

ATTACHMENT B

1. All records on the Device described in Attachment A that are evidence or
instrumentalities of violations of 18 U.S.C. §§ 922(a)(6), 922(g)(3), and 371, including but not

limited to:
a. Texts, voicemails, emails or any electronic communications;

b. Records or information, photographs, videos, notes, docurnents, or

correspondence, in any format or mediurn;

2. Any and all information, notes, software, docurnents, records, or correspondence,

in any format and mediurn.

3. Any and all address books, narnes, and lists of names and addresses of individuals

who may have been contacted with the Device or by other means.
4. The list of all telephone calls made or received located in the memory of the Device,

5. Evidence of user attribution showing who used or owned the Device at the time the
things described in this warrant were created, edited, or deleted, such as logs, phonebooks; saved

usemarnes and passwords, docurnents, and browsing history.

Case 2:19-mj-01224-WED Filed 03/22/19 Page 15 of 15 Document 1

